Motion for reargument and reconsideration denied. Motion for writ of error co-ram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue that the court erred when it failed to comply with CPL 310.30 in regard *1513to court exhibit #4. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of January 31, 2012 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to perfect his appeal on or before September 6, 2012. Present — Scudder, P.J., Smith, Centra and Lindley, JJ. (Filed June 8, 2012.)